DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 3, 5 objected to because of the following informalities:  
“the work, supporting portion” should be “the work supporting portion”.
“spindle,” should be “spindle.”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 5 recites the limitation “the first roller”, “the second roller”, “the first rollers”, “the second roller is provided in plurality at substantially equiangular intervals on a circumference of a circle… arranged alternately with the first rollers”. It is unclear how many rollers are required. 
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-4, 7 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Desousa (US 7131305).
Regarding claim 1, Desousa discloses a spinning method (Fig. 7) comprising: supporting a supported portion (center of 15) of a cylindrical work (15) by a work supporting portion (11c: 270); pressing a first roller (121) of a spinning head (121 and 122 makes up a spinning head) against a processed portion (16) of the work while revolving the first roller; and performing a forming process that points a tube axis (longitudinal axis of the workpiece) of the processed portion of the work in a given direction (direction of forming i.e. radially) by pressing the first roller and a second roller (122) in which a plane of revolution (see Fig. 7: plane of rotation of 122 and 121 are different) thereof is provided in a different position (see “n” i.e. 
Regarding claim 2, Desousa discloses the spinning method according to claim 1, further comprising: performing an offsetting process (see Fig. 11c) in which the tube axis (left portion of workpiece axis 225) of the processed portion of the work is offset from a tube axis (axis of unprocessed portion 315) of the supported portion of the work by moving the processed portion of the work relative to the work supporting portion, by moving the work supporting portion (270 is moved by 240) or moving the spinning head.  
Regarding claim 3, Desousa discloses the spinning method according to claim 2, wherein the forming process includes inclining (Col. 10 line 35-45 & see Fig. 11d and 13) the tube axis of the processed portion (318) of the work with respect to the tube axis of the supported portion (321) of the work, by appropriately swinging (interprets that pivoting about 230 is swinging) the work supporting portion while the supported portion of the work is supported by the work supporting portion.  
Regarding claim 4, see claim 3 rejection.
Regarding claim 7, Desousa discloses the spinning method according to Claim 1, further comprising: reducing a diameter (Col. 8 line 33-50: 180 cause the rollers to translate radially inward & Col. 7 line 31-40: translating the rollers inwardly until a desired reduction in diameter .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Desousa (US 7131305) in view of Lancaster (US 20050257588).
Regarding claim 5, Desousa discloses the spinning method according to Claim 1.
Desousa fails to disclose wherein the first roller is provided in plurality at substantially equiangular intervals on a circumference of a circle that is centered around the rotational axis of the spindle; and the second roller is provided in plurality at substantially equiangular intervals on a circumference of a circle that is centered around the rotational axis of the spindle, in a manner arranged alternately with the first rollers when viewed from the rotational axis direction of the spindle.
Lancaster teaches (Fig. 1-5) a first set of rollers (14) and a second set of rollers (16) that spins around a workpiece (W) to form the shape of the workpiece. Lancaster also teaches that the first rollers are provided in plurality at substantially equiangular intervals on a circumference of a circle that is centered around the rotational axis of the spindle; and the second roller is provided in plurality at substantially equiangular intervals on a circumference of a circle that is centered 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the rollers of Desousa to have first and second rollers that are provided in plurality at substantially equiangular intervals on a circumference of a circle and arranged alternately between the first and second rollers when viewed from the rotational axis direction of the spindle as taught by Lancaster in order to speed up the process of forming by having more rollers ([0005], Lancaster).
 Regarding claim 6, Desousa discloses the spinning method according to Claim 1, wherein the first roller and the second roller are configured to be able to move in a radial direction (by 180. Col. 8 line 33-50: 180 cause the rollers to translate radially inward) with respect to the rotational axis of the spindle.
However, Desousa fails to disclose that the rollers are configured to be able to move independent of each other in the radial direction with respect to the rotational axis of the spindle.  
Lancaster teaches (Fig. 1-5) a first roller (14) and a second roller (16) that spins around a workpiece (W) to form the shape of the workpiece; wherein that the rollers are configured to be able to move independent [0009] of each other in the radial direction by controlling the cylinders (30) with respect to the rotational axis of the spindle in order to form a desired cross sectional shape.
Since both references are concerned with forming a shape of the pipe shaped workpiece, it would have been obvious to one having ordinary skill in the art before the effective filing date .

Conclusion	
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20080127699, US 7143619, US 6990841, US 6216512 teaches a similar spinning method.
US 7251974 teaches moving the forming portion in relation to the workpiece.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOBBY YEONJIN KIM whose telephone number is (571)272-1866.  The examiner can normally be reached on M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


/BOBBY YEONJIN KIM/            Examiner, Art Unit 3725                                                                                                                                                                                            


	/ADAM J EISEMAN/            Supervisory Patent Examiner, Art Unit 3725